
	

113 S1120 IS: Land Management Workforce Flexibility Act
U.S. Senate
2013-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1120
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2013
			Mr. Tester (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide authorities for the appropriate conversion of
		  temporary seasonal wildland firefighters and other temporary seasonal employees
		  in Federal land management agencies who perform regularly recurring seasonal
		  work to permanent seasonal positions.
	
	
		1.Short titleThis Act may be cited as the
			 Land Management Workforce Flexibility
			 Act.
		2.Personnel
			 flexibilities relating to land management agencies
			(a)In
			 generalSubpart I of part III of title 5, United States Code, is
			 amended by inserting after chapter 95 the following:
				
					96PERSONNEL
				FLEXIBILITIES RELATING TO LAND MANAGEMENT AGENCIES
						
							Sec.
							9601. Definition.
							9602. Competitive service; time-limited
				  appointments.
						
						9601.DefinitionsFor purposes of this chapter—
							(1)the term land management
				agency means—
								(A)the Forest Service
				of the Department of Agriculture;
								(B)the Bureau of Land
				Management of the Department of the Interior;
								(C)the National Park
				Service of the Department of the Interior;
								(D)the Fish and
				Wildlife Service of the Department of the Interior;
								(E)the Bureau of
				Indian Affairs of the Department of the Interior; and
								(F)the Bureau of
				Reclamation of the Department of the Interior;
								(2)the term
				successor permanent position means, with respect to a time-limited
				position, a permanent position in the competitive service with the same or
				substantially similar major duties and qualification requirements in the same
				major subdivision of the same land management agency as the time-limited
				position; and
							(3)the term
				time-limited appointment includes a temporary appointment and a
				term appointment, as defined by the Office of Personnel Management.
							9602.Competitive
				service; time-limited appointments
							(a)Eligibility To
				compete for permanent appointmentsNotwithstanding chapter 33 or
				any other provision of law relating to the examination, certification, and
				appointment of individuals in the competitive service, an employee of a land
				management agency serving under a time-limited appointment in the competitive
				service is eligible to compete for a permanent appointment in the competitive
				service under the merit promotion procedures of the land management agency
				if—
								(1)the employee was
				appointed initially under open, competitive examination under subchapter I of
				chapter 33 to the time-limited appointment;
								(2)the employee has
				served under 1 or more time-limited appointments by the land management agency
				for a period or periods totaling not less than 24 months without an intervening
				break of 2 or more years; and
								(3)the performance of
				the employee under the time-limited appointments has been at an acceptable
				level of performance during the period of service described in paragraph
				(2).
								(b)Conversion to
				successor permanent positions
								(1)In
				generalNotwithstanding chapter 33 or any other provision of law
				relating to the examination, certification, and appointment of individuals in
				the competitive service, an employee of a land management agency serving under
				a time-limited appointment in the competitive service shall be offered any
				successor permanent position that the land management agency decides to fill
				and, with the agreement of the employee, be appointed to the successor
				permanent position if—
									(A)the employee was
				appointed initially under open, competitive examination under subchapter I of
				chapter 33 to the time-limited appointment;
									(B)(i)the job announcement for
				the time-limited position stated that there was potential for the position to
				become permanent; or
										(ii)the first time-limited appointment
				of the employee by the land management agency occurred before the date of
				enactment of this chapter;
										(C)the employee has
				served under 1 or more time-limited appointments in a position or positions in
				the land management agency with the same or substantially similar major duties
				and qualification requirements as the successor permanent position for a period
				or periods totaling not less than 24 months without an intervening break of 2
				or more years; and
									(D)the performance of
				the employee under the time-limited appointments has been at an acceptable
				level of performance during the period of service described in subparagraph
				(C).
									(2)Preference
				eligiblesIf 2 or more employees are eligible to be offered a
				successor permanent position under paragraph (1), the land management agency
				shall give priority to such an employee who is a preference eligible.
								(3)Equal
				preferenceIf 2 or more employees are eligible to be offered a
				successor permanent position under paragraph (1) and have equal priority for
				the successor permanent position, the land management agency shall use
				competitive procedures consistent with merit system principles to determine to
				which employee the successor permanent position will be offered.
								(c)Treatment of
				appointed employeesAn appointment to a position under subsection
				(a) or (b) shall be a career-conditional appointment, unless the employee has
				otherwise completed the service requirements for a career appointment.
							(d)Competitive
				statusAn employee appointed to a position under subsection (a)
				or (b) shall acquire competitive status upon appointment.
							(e)Time-Limited
				employees separated from service
								(1)In
				generalThis section shall apply with respect to an employee of a
				land management agency serving under a time-limited appointment who has been
				separated from service for reasons other than misconduct or unacceptable
				performance.
								(2)ApplicationFor
				an employee described in paragraph (1)—
									(A)this section
				shall apply as if the employee occupied the time-limited position from which
				the employee was most recently separated; and
									(B)a land management
				agency shall be deemed to have met the requirements under this section relating
				to the employee if notice is sent to the last known address of the employee not
				later than 21 days before a successor permanent position for which the employee
				is eligible is filled.
									(f)RegulationsThe
				Office of Personnel Management shall prescribe such regulations as may be
				necessary to carry out this
				section.
							.
			(b)Clerical
			 amendmentThe analysis for
			 part III of title 5, United States Code, is amended by inserting after the item
			 for chapter 95 the following:
				
					
						96.
				  Personnel flexibilities relating to
				  land management
				  agencies9601
					
					.
			
